DEVICE FOR DETECTING A DEFECT
OF A ROTATING ARRANGEMENT



FIRST OFFICE ACTION


CLAIMS

In the event that the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same.

35 U.S.C. § 112(a)

In accordance with the first paragraph of 35 U.S.C. 112(a), the specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



Claims 1 - 7 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement because the claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Independent claims 1 and 7 call for “defining a dynamic threshold base on a static threshold of an actually monitored rotating element or group of rotating elements” but the Applicant’s specification never defines or states what the static threshold actually is. Thus, uncertainty exists as to what the static threshold is or how it is obtained. In other words, what is the static threshold a threshold of? The static threshold is the basis of the Applicant’s claimed invention. One having ordinary skill in the art could not make the Applicant’s invention without knowing what the static threshold is or how this static threshold is obtained without undue experimentation.

35 U.S.C. § 112(b)

In accordance with 35 U.S.C. 112(b), the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 - 7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.

Independent claim 1 is directed to a device for detecting a defect of a rotating arrangement, for the preamble of the claim reads “a device for detecting a defect of a rotating arrangement”. But then the transitional phrase of the claim reads “the rotating arrangement comprising:”. The body of the claim is clearly directed to the device and not the rotating arrangement. Thus, the Examiner believes the transitional phrase should be amended to read “the device comprising:”.   
Claim 1 calls for defining a dynamic threshold based on a static threshold (line 4) but the claim is indefinite as failing to particularly point out what the static threshold is.
Claim 1 is also indefinite as to the limitation “based on a mean value of static thresholds of a plurality of similar functioning rotating elements or groups of rotating elements” (lines 5 - 7) because only one such static threshold was previously set forth and not a plurality of thresholds and because the phrase “a plurality of similar functioning rotating elements or groups of rotating elements” suggests that these elements are different from the previously claimed “one or more rotating elements or groups of rotating elements” but in accordance with the Applicant’s specification, the later elements are the same as the previous elements.

Claim 5, line 1; uncertainty exists as to whether the phrase “a rotating element” is a different rotating element than the element introduced in claim 1 or refers back to the same rotating element of claim 1.
Claim 5 is also indefinite as to the use of the phrase “in particular” and whether that which follows the phrase is required by the claim, for the use of the phrase “in particular” establishes a range (bearing ring, cage, rolling element, or seal) within a range (bearing or component of a bearing) which is indefinite as to what is required by the claim.

Independent claim 7 is directed to a method for detecting a defect of a rotating arrangement, for the preamble of the claim reads “a method for detecting a defect of a rotating arrangement”. But then the transitional phrase of the claim reads “the rotating arrangement comprising:”. The body of the claim is clearly directed to the steps of the method and not the configuration of the rotating arrangement. Thus, the Examiner believes the transitional phrase should be amended to read “the method comprising the steps of:”.   
Claim 7 calls for defining a dynamic threshold based on a static threshold (line 4) but the claim is indefinite as failing to particularly point out what the static threshold is.
Claim 7 is also indefinite as to the limitation “based on a mean value of static thresholds of a plurality of similar functioning rotating elements or groups of rotating elements” (lines 5 - 7) because only one such static threshold was previously set forth and not a plurality of thresholds and because the phrase “a plurality of similar functioning rotating elements or groups of rotating elements” suggests that these elements are different from the previously claimed “one or more rotating elements or groups of rotating elements” but in accordance with the Applicant’s specification, the later elements are the same as the previous elements.

Allowable Subject Matter

After a search of the prior art, claims 1 - 7 appear to be distinct over the prior art. However, the above rejections under 35 U.S.C. 112 need to be addressed before a final decision can be made on the allowablity of the claims.


With respect to independent claim 1, the prior art fails to teach or suggest a device for detecting a defect of a rotating arrangement in which the device comprises:
a definition unit for defining a dynamic threshold based on a static threshold of a monitored rotating element and on a mean value of the static thresholds of a plurality of similar functioning rotating elements, and
a detection unit for detecting a defect by comparing a current parameter value of the monitored rotating element with the dynamic threshold.

Claims 2 - 6 depend from claim 1 and are not taught or suggest by the prior art for, at least, that reason.

With respect to independent claim 7, the prior art fails to teach or suggest a method for detecting a defect of a rotating arrangement, the method comprising:
defining a dynamic threshold based on a static threshold of an actually monitored rotating element and on a mean value of static thresholds of a plurality of similar functioning rotating elements, and
detecting a defect by comparing a current parameter value of the monitored rotating element with the dynamic threshold.





CITED DOCUMENTS

The Applicant’s attention is directed to the “PTO-892” form for the relevant art made of record at the time of this office action.

CONTACT INFORMATION

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Eric S. McCall/Primary Examiner
Art Unit 2856